Exhibit 10.6




TYSON FOODS, INC.
2000 STOCK INCENTIVE PLAN

STOCK INCENTIVE AWARD AGREEMENT
RESTRICTED STOCK SUBJECT TO PERFORMANCE CRITERIA






Team Member:            Participant Name
Personnel Number:            Employee ID
Award:
Quantity Granted Shares of Restricted Stock

Grant Date:
November 19, 2018    

Initial Measurement Date:        September 30, 2018
Final Measurement Date:        October 2, 2021
Vesting Date:                November 29, 2021










11-19-2018 RP2 CTRET
19PFRSCC

--------------------------------------------------------------------------------

Exhibit 10.6




This Award is granted on the Grant Date by Tyson Foods, Inc., a Delaware
corporation, to the Team Member (hereinafter referred to as “you”) identified on
the cover page of this Stock Incentive Award Agreement (the “Award” as embodied
by this “Award Agreement”).
1.
Terms and Conditions. The Award of Restricted Stock Subject to Performance
Criteria (as set forth on the cover page of this Award Agreement) is subject to
all the terms and conditions of the Tyson Foods, Inc. 2000 Stock Incentive Plan
or any successors thereto, as such plan or its successors may be amended and
restated from time to time (the “Plan”). Unless otherwise defined herein, all
capitalized terms in this Award Agreement shall have the meaning stated in the
Plan. Please see the Plan document for more information on these terms and
conditions. A copy of the Plan is available upon request.

2.
Definitions. For purposes of this Award Agreement, “Cause”, “Disability”, “Good
Reason”, and “Release” shall have the same meanings as set forth in your
Employment Agreement, and the following terms shall have the meanings as set
forth below:

2.1.
“Change in Control” shall have the meaning ascribed to it in the Plan but shall
not include any event as a result of which one or more of the following persons
or entities possess or continues to possess, immediately after such event, over
fifty percent (50%) of the combined voting power of Tyson or, if applicable, a
successor entity: (a) Tyson Limited Partnership, or any successor entity; (b)
individuals related to the late Donald John Tyson by blood, marriage or
adoption, or the estate of any such individual (including Donald John Tyson’s);
or (c) any entity (including, but not limited to, a partnership, corporation,
trust or limited liability company) in which one or more of the entities,
individuals or estates described in clauses (a) and (b) hereof possess over
fifty percent (50%) of the combined voting power or beneficial interests of such
entity.



2.2.
"Final Measurement Date" shall mean the date identified as such on the cover
page of this Award Agreement.



2.3.
“Grant Date” shall mean the date identified as such on the cover page of this
Award Agreement.

2.4.
"Initial Measurement Date" shall mean the date identified as such on the cover
page of this Award Agreement.

2.5.
"Measurement Period" shall mean the three-fiscal year period from the Initial
Measurement Date to (i) the Final Measurement Date or (ii) the date of your
Termination of Employment pursuant to Section 3.2 or 3.3.

2.6.
“Operating Income” shall mean Tyson's GAAP operating income, as adjusted for
significant impairments, restructuring and related charges, purchase accounting
and acquisition related costs, merger and integration costs, and gains and
losses associated with the sale or closure operations and other extraordinary
items, in the reasonable discretion of the Compensation and Leadership
Development Committee.

2.7.
“Operating Income Goal” for the Measurement Period shall be a cumulative
Operating Income of $125,000,000.00.

2.8.
"Restricted Stock" means the shares of Tyson's Class A common stock subject to
this Award Agreement.

2.9.
“Retirement” shall mean your voluntary Termination of Employment from Tyson on
or after the later of the first anniversary of the Grant Date or the date you
attain age sixty-two (62).



11-19-2018 RP2 CTRET    2
19PFRSCC

--------------------------------------------------------------------------------

Exhibit 10.6


2.10.
“Termination of Employment” shall have the meaning ascribed to it in the Plan
but, in the event of a Change in Control, any successor and its affiliates shall
replace Tyson and its affiliates in interpreting the meaning of a Termination of
Employment.

2.11.
“Tyson” shall mean Tyson Foods, Inc., or any successor thereto.

2.12.
“Vesting Date” shall mean the date identified as such on the cover page of this
Award Agreement.

2.13.
“Vesting Period” shall mean the period beginning on the Grant Date and ending on
the Vesting Date.

3.
Vesting.

3.1.
Vesting and Forfeiture. The Award which becomes vested pursuant to the
performance measures set forth in Section 4 shall be considered as fully earned
by you, subject to the further provisions of this Section 3. Notwithstanding any
other provision of this Award Agreement to the contrary, any Award will be
forfeited back to Tyson in the event of: (i) your Termination of Employment
before the Vesting Date, except as otherwise provided in Sections 3.2 through
3.4, or (ii) the failure to satisfy the performance measures provided in Section
4. The events described in Sections 3.2 through 3.4 are referred to herein as
“Vesting Events.”

3.2.
Death, Disability or Retirement. In the event of your Termination of Employment
due to death, Disability or Retirement before the Vesting Date, the Measurement
Period will end on the date your employment is terminated and you will be
entitled to the Award without any proration if the performance measures set
forth in Section 4 are on track to be satisfied (e.g., on a run rate basis) as
of the date of your termination.

3.3.
Termination by Tyson without Cause or by you for Good Reason. In the event of
your Termination of Employment before the Vesting Date by Tyson for reasons
other than for Cause or by you for Good Reason before the Vesting Date, and
subject to your timely execution and non-revocation of a Release, the
Measurement Period will end on the date your employment is terminated, and you
will become entitled to a pro rata portion of the Award if the performance
measures set forth in Section 4 are on track to be satisfied (e.g., on a run
rate basis) as of the date of your termination. The pro rata portion of the
Award in which you will become earned and vested will be determined by
multiplying the number of unvested restricted shares by a fraction, the
numerator of which is the total number of days that you were employed by Tyson
between the Grant Date and your Termination of Employment and the denominator of
which is the total number of days in the three-year vesting period ending in the
Vesting Date. Notwithstanding the foregoing, in the event of your Termination of
Employment by Tyson for reasons other than for Cause or by you for Good Reason
on or after the later of the first anniversary of the Grant Date or the date you
attain age 62, you will be fully vested in the Award subject to your timely
execution and non-revocation of a Release.

3.4.
Change in Control. Following a Change in Control that occurs before the Award
becomes vested, you will become fully vested in the Award upon the occurrence of
either of the following events, provided such event occurs no later than
twenty-four (24) months following the Change in Control (to the extent the Award
has not otherwise become fully vested prior to such event): (i) you experience a
Termination of Employment by Tyson without Cause or (ii) you resign from your
employment on account of Good Reason.

4.
Performance Measure. The extent, if any, to which you shall have the right to
the restricted shares subject to the Award also depends upon the extent to which
the applicable performance measure has been satisfied as of the Final
Measurement Date or the date of your Termination of Employment, as applicable,
as specified below:



11-19-2018 RP2 CTRET    3
19PFRSCC

--------------------------------------------------------------------------------

Exhibit 10.6


If Operating Income for a Measurement Period is less than one hundred percent
(100%) of the Operating Income Goal, no portion of the Award will become vested.
If Operating Income for a Measurement Period is equal to or greater than one
hundred percent (100%) of the Operating Income Goal, or in the case of a Vesting
Event following a Change in Control as described in Section 3.4, you shall
become fully vested in the Award.
In the case of a Vesting Event pursuant to either Section 3.2 or Section 3.3, if
the Operating Income Goal is on track to be satisfied as of the date of your
Termination of Employment, you shall become vested in a pro rata portion of the
Award as described in Section 3.2 or Section 3.3, as applicable.
5.
Delivery of Shares. To the extent the Award becomes vested and earned, it will
be settled by the delivery to you of shares no longer subject to forfeiture
restrictions as soon as administratively practicable following the Vesting Date
or Vesting Event, as applicable, set forth in Section 3 as follows:

5.1
Prior to a Change in Control. If the Award is settled prior to a Change in
Control, the Award will be settled in shares of Tyson Class A common stock.



5.2
On and After a Change in Control. If Tyson Foods, Inc. is the surviving entity,
the Award will be settled in shares of Tyson Class A common stock. If the Award
is settled on or after a Change in Control and Tyson Foods, Inc. is not the
surviving entity, the Award will be settled either (i) in the number and class
of shares of capital stock of the successor entity into which each outstanding
share of Tyson Class A common stock has been converted pursuant to such Change
in Control, unless the Committee determines in its sole discretion to settle the
Award in cash; or (ii) if shareholders of Tyson Foods, Inc. receive
consideration other than in shares of capital stock of the successor entity,
such other consideration received by shareholders of Tyson Foods, Inc. or in
cash , as the Committee may determine in its sole discretion.



6.
Withholding Taxes. By accepting the Award, you acknowledge and agree that you
are responsible for all applicable income and other taxes, as well as any social
insurance contributions and other deductions or withholdings required by
applicable law, from any Award, including federal, FICA, state and local taxes
applicable in your country of residence or employment. Tyson shall withhold
taxes by any manner acceptable or administratively feasible under the terms of
the Plan, but not to exceed the maximum tax due for the applicable income you
receive from the Award, consistent with the laws of the applicable federal,
state or local taxing authority.

7.
Clawback. Notwithstanding any other provision of this Award Agreement to the
contrary, by executing this Award Agreement and accepting the Award, you agree
and consent to the application and enforcement of any clawback policy that may
be implemented by Tyson (whether in existence as of the Grant Date or later
adopted, and as such policy may be amended from time to time) that may apply to
you, any shares issued pursuant to this Award and/or any amount received with
respect to any sale of any such shares, and you expressly agree that Tyson may
take such actions as are necessary to effectuate the enforcement of such policy
without your further consent or action. To the extent that the terms of this
Award and any such policy conflict, then the terms of such policy shall prevail.

8.
Right of the Committee. The Committee is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding.

9.
Severability. In the event that any one or more of the provisions or a portion
thereof contained in this Award Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provision of this Award Agreement, and this Award



11-19-2018 RP2 CTRET    4
19PFRSCC

--------------------------------------------------------------------------------

Exhibit 10.6


Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.
10.
Entire Agreement. Subject to the terms and conditions of the Plan, this Award
Agreement expresses the entire understanding and agreement of Tyson and you with
respect to the subject matter. In the event of any conflict or inconsistency
between the terms of this Award Agreement and the terms applicable to stock
incentive awards set forth in any employment agreement, offer letter, or other
agreement or arrangement that you have entered into with Tyson and/or its
affiliates, the former will always control. In the event of any conflict between
the provisions of the Plan and the terms of this Award Agreement, the provisions
of the Plan will control unless this Award Agreement explicitly states that an
exception to the Plan is being made. The Award has been made pursuant to the
Plan and an administrative record is maintained by the Committee.

11.
Restrictions on Transfer of Award. You shall not dispose of the Award prior to
the date unrestricted, vested shares in your name are delivered to you by Tyson
pursuant to Section 5. Any disposition of the Award or any portion thereof shall
be a violation of the terms of this Award Agreement and shall be void and
without effect; provided, however, that this provision shall not preclude a
transfer as otherwise permitted by the Plan.

12.
Headings. Paragraph headings used herein are for convenience of reference only
and shall not be considered in construing this Award Agreement.

13.
Specific Performance. In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Award Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and an injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.

14.
No Vested Right in Future Awards. You acknowledge and agree that the granting of
the Award under this Award Agreement is made on a fully discretionary basis by
Tyson and that this Award Agreement does not lead to a vested right to further
awards of any type in the future. Further, the Award set forth in this Award
Agreement constitutes a non-recurrent benefit and the terms of this Award
Agreement are applicable only to the Award granted pursuant to this Award
Agreement.

15.
No Right to Continued Employment. You acknowledge and agree (through electronic
acknowledgment and acceptance of this Award Agreement) that neither the adoption
of the Plan nor the granting of any award shall confer any right to continued
employment with Tyson, nor shall it interfere in any way with Tyson’s right to
terminate your employment at any time for any reason in accordance with the
terms of your Employment Agreement.

16.
Reduction to Maximize After-Tax Benefits. Notwithstanding anything contained in
this Award Agreement to the contrary, if the total payments to be paid to you
under this Award, along with any other payments to you by Tyson, would result in
you being subject to the excise tax imposed by Section 4999 of the Code
(commonly referred to as the “Golden Parachute Tax”), Tyson shall reduce the
aggregate payments to the largest amount which can be paid to you without
triggering the excise tax, but only if and to the extent that such reduction
would result in you retaining larger aggregate after-tax payments. The
determination of the excise tax and the aggregate after-tax payments to be
received by you will be made by Tyson, in its sole discretion. If payments are
to be reduced, the payments made latest in time will be reduced first and if
payments are to be made at the same time, non-cash payments will be reduced
before cash payments.

17.
Governing Law. The Plan, this Award Agreement and all determinations made and
actions taken pursuant to the Plan or Award Agreement shall be governed by the
laws of the State of Arkansas, without giving effect to the conflict of laws
principles thereof.



11-19-2018 RP2 CTRET    5
19PFRSCC

--------------------------------------------------------------------------------

Exhibit 10.6


18.
Successors and Assigns. This Award Agreement shall inure to the benefit of and
be binding upon each successor and assign of Tyson. All obligations imposed upon
you, and all rights granted to Tyson hereunder, shall be binding upon your
heirs, successors and administrators.



* * *


TYSON FOODS, INC.
By: . /s/ Mary Oleksiuk .
Title: EVP, Chief Human Resources Officer






11-19-2018 RP2 CTRET    6
19PFRSCC